ALBERT Y. DAYAN                       80-02 Kew Gardens Rd.,# 902, Kew Gardens, N.Y. 11415
      Attorney at Law                        Tel: (718) 268-9400:     Fax: (718) 268-9404



VIA: ECF

                                             June 29, 2021


                                                                    Application granted.
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York                                       SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                    ______________________
       Re:     United States v. Artur Sattarov, et. al.             Ronnie Abrams, U.S.D.J.
               Criminal Docket No. S2 20-Cr-00653 (RA)              June 30, 2021

Dear Judge Abrams:

       I am the attorney for Artur Sattarov in the above referenced case and respectfully
submit this letter to Your Honor on behalf of the defendant.

        Mr. Sattarov was released on bail on August 13, 2020, among conditions secured
by $100,000: bond, strict pretrial supervision, surrender of his travel documents and
travel restrictions to Southern and Eastern Districts of New York.

        Your Honor, with no objection from the Government and Pretrial Services, Mr.
Sattarov is kindly asking the Court’s permission to modify his bail conditions to allow him
to drive his two children to 76ERS Basketball Camps located in New Jersey and
Pennsylvania two days per week. The days of the week vary.

       To date, Mr. Sattarov is fully compliant with the conditions of his release.

       Thank you Your Honor.

                                             Respectfully submitted,


                                             _______/s/_____________
                                             Albert Y. Dayan
                                             Attorney at Law

cc.    AUSA Cecilia Vogel
       AUSA Nathan Rehn
       USPO Shawn Bostic
